REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a device as claimed in claims 1 and 3, and specifically, that (a) each of the support legs of the leg unit has an inclined partial upper portion that come into contact with each other to set the angle between the longitudinal central axes of the support legs, (b) the partial upper portions of each of the support legs are inserted into and held in each of the leg holding holes of the aligning holder unit, and (c) the aligning holder unit holds the support legs in an alignment where the angle between the longitudinal central axes (see (a) above) is maintained.  Note that Hua (US 8,333,770 B2) teaches support legs that come into contact with each other (see Fig. 45), but fails to teach an aligning holder unit.  DiPoto (US 9,055,934 B2) teaches an aligning holder unit with leg holding holes for holding support legs (see Fig. 23), but fails to teach support legs with inclined partial upper portions that contact each other to set an angle that is maintained by the aligning holder unit.  Fowler (US 2014/0277151 A1) is similar to DiPoto (see Figs. 12A-B).  Finally, Josse (WO 2020/219018 A1) teaches support legs that come into contact with each other and are held in alignment within an aligning holder unit (see Figs. 28-28A), but fails to each that the aligning holder unit has multiple leg holding holes that each hold one of the support legs.  Note that all of these references were cited on the PTO-892 mailed with the Non-Final Rejection on May 20, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773